Name: Council Regulation (EEC) No 3438/80 of 18 December 1980 on export arrangements for certain types of non-ferrous metal waste and scrap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 80 Official Journal of the European Communities No L 358/89 COUNCIL REGULATION (EEC) No 3438/80 of 18 December 1980 on export arrangements for certain types of non-ferrous metal waste and scrap Whereas the criterion for the allocation of the said quotas should be determined ; Whereas the provisions relating to the monitoring of intra-Community trade laid down in Commission Regulation (EEC) 223/77 of 22 December 1976 on provisions for the implementation of tte Community transit procedure and for certain simplifications of that procedure (4) apply only if the measures intro ­ ducing export restrictions provide for their applica ­ tion , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2603/69 of 20 December 1969 establishing common rules for exports ('), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common pro ­ cedure for administering quantitative quotas (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3029/79 (3 ) fixed Community quantitative export quotas for certain types of aluminium waste and scrap for 1980 ; whereas the situation on the market in these products no longer justifies maintaining these quotas ; whereas, however, in order to be able to keep an accurate and up-to-date check on developments in exports of the products in question, it appears necessary to make these exports subject to prior authorization to be issued by the appropriate authorities of the Member States in a manner to be laid down ; Whereas, in order to avoid supply difficulties for certain types of copper ash and residues and certain types of copper and lead waste scrap, Community quantitative export quotas were fixed in Regulation (EEC) No 3029/79 (3 ) ; whereas these quotas remain in force until 31 December 1980 ; Whereea it is necessary to maintain these quotas in force for copper products in 1981 ; Whereas the final arrangements for exports of lead products in 1981 have yet to be examined ; whereas , pending the outcome of that examination , the quota for the first half of 1981 should be maintained ; Whereas the Committee set up by Regulation (EEC) No 2603/69 has been consulted ; Article 1 1 . Community exports between 1 January and 31 December 1981 of aluminium waste and scrap falling within subheading 76.01 B of the Common Customs Tariff shall be subject to production of an export licence to be issued by the relevant authorities of the Member States . The licence shall be issued free of charge, for such quantities as are requested subject to the provisions set out below. 2. The export licence shall be issued within not more than 15 working days from the date of the request on presentation by the applicant of a sale contract for the entire quantity requested . The licence shall be valid for two months . 3 . Each Member State shall inform the Commis ­ sion of the following within the first 15 days of each month : (a) the quantities in tonnes and the prices of the products for which export licences have been issued during the previous month ; (b) the quantities in tonnes of products which have been exported during the month preceding that referred to under point (a) ; (c) the quantities in tonnes authorized for export or exported as part of inward or outward processiin arrangements ; (d) the third country of destination . The Commission shall pass this information to the Member States . (!) OJ No L 324, 27 . 12 . 1969 , p. 25 . (2 ) OJ No L 124, 8 . 6 . 1970, p. 1 . (3 ) OJ No L 340, 31 . 12 . 1979, p. 31 . ( «) OJ No L 38 , 9 . 2. 1977, p. 20 . No L 358 /90 Official Journal of the European Communities 31 . 12 . 80 Article 2 1 . Community quantitative export quotas shall be established as follows for 1981 : CCT heading No Description Quantity( tonnes) ex 26.03 ex 74.01 Ash and residues of copper and copper alloys Waste and scrap of copper and copper alloys 22 300 29 700 2 . A Community quantitative quota shall be estab ­ lished as follows for the first half of 1981 : CCT heading No Description Quantity(tonnes) ex 78.01 Waste and scrap of lead 2 250 the exporting Member State . However derogations may be made in specific cases following an opinion from the Quota Administration Committee set up under Regulation (EEC) No 1023/70 . Temporary exports for working, processing or repair in a non-member country, within the meaning of Council Directive 76/ 119/EEC of 18 December 1975 on the harmonization of provisions laid down by law, regulation or administrative action in respect of outward processing (2 ), of products which are to be re-imported for home use within the customs territory of the Community, shall be charged against the quota of the exporting Member State . However derogations may be made in specific cases following an opinion from the Quota Administration Committee set up under Regulation (EEC) No 1023/70 . Article 5 Regulation (EEC) No 223/77 shall apply to the move ­ ment within the Community of the products listed in Article 2 . Article 6 The Council shall decide in due time and in any case before 31 December 1981 on the measures to be taken regarding the export of the products listed in Articles 1 and 2 after the validity of this Regulation has expired . Article 7 This Regulation shall enter intQ^ force on 1 January 1981 . It shall apply until 31 December 1981 . Article 3 The quotas fixed in Article 2 shall be allocated according to the estimate of requirements . Article 4 Exports outside the Community of products listed in Article 2 and obtained under inward processing arrangements within the meaning of Council Direc ­ tive 69/73 /EEC of 4 March 1969 on the harmoniza ­ tion of provisions laid down by law, regulation or administrative action in respect of inward processing (*), shall be charged against the quota of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1980 . For the Council The President C. NEY (') O ] No L 58 , 8 . 3 . 1969 , p. 1 ( 2 ) OJ No L 24, 30 . 1 . 1976 , p. 58 .